Citation Nr: 0420064	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, surgical scars involving the neck and left 
posterior chest, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative changes of the cervical spine with 
limitation of motion associated with gunshot wound injury.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to a 
service-connected disability. 

5.  Entitlement to service connection for headaches as 
secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1969 and had subsequent United States Marine Corps Reserve 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected PTSD, his residuals of a gunshot wound 
involving the neck and left posterior chest, as well as his 
degenerative changes of the cervical spine with limitation of 
motion.  The veteran also claims that he suffers from 
headaches and peripheral neuropathy as a result of his 
service-connected gunshot wound injury and/or cervical spine 
disability.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate these claims.  

I.  Increased Evaluation for Residuals of a 
Gunshot Wound and Surgical Scars Involving the 
Neck and Left Posterior Chest

The Board notes that the veteran sustained a penetrating 
gunshot wound injury in which the missile entered at the base 
of the neck on the right, traveling subcutaneously across the 
back, and exiting below the left scapula.  This disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5321, which involves thoracic Muscle Group XXI.  
See 38 C.F.R. § 4.73 (2003).  However, as noted by the Board 
in a June 1990 decision, it appears that the injury involved 
the musculature of both shoulder girdles, and it is not 
readily apparent that Muscle Group XXI was involved.  Thus, 
the involved muscles may include Muscle Group I on the right 
and Muscle Group IV on the left.  38 C.F.R. § 4.55 (2003) 
provides, in relevant part, that compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).  Furthermore, for muscle group injuries 
in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25 (2003).  38 C.F.R. § 4.55(f).  
Further, medical inquiry is thus warranted in this regard and 
the veteran should be scheduled for a VA examination to 
determine the nature and severity of his residual gunshot 
wound injury. 

II.  Increased Evaluation for 
Degenerative Changes of the Cervical 
Spine with Limitation of Motion

The veteran claims he is entitled to an initial evaluation in 
excess of 30 percent for his degenerative changes of the 
cervical spine.  However, additional development is required 
before the Board can adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings involving the cervical spine.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The new criteria include a 
revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the cervical spine and 
thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 2003).  

Except for DC 5293 (intervertebral disc syndrome), the 
veteran has not been notified of these new criteria and they 
have not been considered by the RO in evaluating the 
veteran's disability.  A remand is therefore required to 
notify the veteran of the new criteria and to afford the RO 
the opportunity to adjudicate the veteran's claim under the 
new criteria.  The veteran should also be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected cervical spine disability, 
to include any orthopedic and neurological manifestations, so 
that the RO may evaluate this disability under the revised 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  
An examination is also required to determine whether there 
has been any change in the severity of this disability since 
the veteran underwent surgery on his cervical spine in 
October 2002. 

III.  Increased Evaluation for PTSD

The record contains conflicting evidence concerning the 
nature and severity of the veteran's service-connected PTSD.  
In this regard, VA examiners assigned GAF scores ranging from 
60 to 69 in November 2000, November 2001 and May 2002.  The 
Board points out that a score ranging from 61 to 70 
contemplates only mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 47 (1994).  

In contrast, however, VA outpatient treatment records dated 
from 2001 to 2003 have listed several GAF scores of 45.  A 
score between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added)).  Id.  

Based on these findings, it is unclear whether the veteran's 
PTSD warrants an evaluation in excess of 30 percent.  
Accordingly, the veteran should be scheduled to undergo a VA 
psychiatric examination to determine the nature and severity 
of his PTSD, including the level to which it interferes with 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294 
(1995) (holding that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the claimant's service-connected disability has on his 
ability to work).  

The record also suggests that VA medical records may be 
available which have not been associated with the claims 
file.  The record indicates that the veteran has been 
undergoing weekly individual and/or group therapy for PTSD by 
a VA mental health care professional.  However, it does not 
appear that these records have been obtained and considered 
by the RO.  As a result, the Board finds that the RO should 
obtain these records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

IV.  Service Connection for 
Peripheral Neuropathy of the 
Upper Extremities

The veteran claims he suffers from a separate disability 
manifested by peripheral neuropathy as a result of his 
service-connected gunshot wound injury and/or his service-
connected cervical spine disability.  However, it is unclear 
whether the veteran's peripheral neuropathy is merely a 
symptom of his cervical spine disability as opposed to a 
symptom of a separate disability involving carpal tunnel 
syndrome.  In this regard, VA outpatient treatment records 
have attributed the veteran's peripheral neuropathy to his 
service-connected cervical spine disability.  An 
electromyography (EMG), however, attributed the veteran's 
complaints of peripheral neuropathy to carpal tunnel 
syndrome. 

In light of these findings, a VA examiner should determine 
whether the veteran's neurological complaints are a symptom 
of his service-connected cervical spine disability or a 
symptom of a separate disability such as carpal tunnel 
syndrome, and, if so, whether it is related to service or to 
a service-connected disability.  

V.  Service Connection for Headaches

The veteran also claims he suffers from headaches as result 
of his service-connected gunshot wound injury and/or his 
service-connected cervical spine disability.  However, the 
veteran has not been afforded a VA examination to determine 
the nature and etiology of his headaches.  The veteran should 
therefore be scheduled for a VA examination to determine 
whether his headaches are related to service or to a service-
connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Columbia VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected PTSD from 
2003 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his cervical spine disability 
will be rated and be given an opportunity 
to submit additional evidence or argument 
in support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected degenerative changes of 
the cervical spine with limitation of 
motion, including any orthopedic and 
neurological symptoms.  The claims 
folder, including a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability, to include whether there is 
related neurological pathology.  In doing 
so, the examiner should perform any 
necessary tests to determine whether the 
veteran's peripheral neuropathy is 
related to his service-connected cervical 
spine disability as opposed to a separate 
disability such as carpal tunnel 
syndrome.  If carpal tunnel syndrome or 
another neurological disorder is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
it is related to service or to a service-
connected disability. 

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should also describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
existence of any ankylosis of the 
cervical spine should also be identified.

The examiner should note that normal 
ranges of motion of the cervical spine 
for VA purposes are 0 to 45 degrees of 
flexion, 0 to 45 degrees of extension, 0 
to 30 degrees of left and right lateral 
flexion, 0 to 45 degrees of left and 
right rotation, and 0 to 80 degrees of 
left and right lateral rotation.  See 
Schedule for Rating Disabilities 
effective September 26, 2003, Plate V, 
Range of Motion of Cervical and 
Thoracolumbar Spine.  68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

If intervertebral disc syndrome is 
identified as part of the service-
connected cervical spine disability, the 
examiner should note the total duration 
of any incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected residuals of a gunshot wound 
and surgical scars involving the neck and 
left posterior chest.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
report complaints and clinical findings 
in detail.  The examiner should clearly 
indicate the specific muscle groups that 
are involved, and specifically comment on 
whether the involved muscle groups 
include Muscle Groups I, IV, and/or XXI, 
and quantify the degree of any muscle 
damage as a result of the gunshot wound 
injury.  The examiner should also comment 
on whether there is any impairment to the 
left scapula where the missile was 
removed.  If it is determined that the 
gunshot wound injury involves the either 
shoulder, the examiner should also 
complete range of motion findings.

5.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected PTSD.  It is requested 
that a GAF score be assigned consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

The examiner should discuss and reconcile 
the contradictory evidence regarding the 
level of the veteran's occupational and 
social impairment in the record, 
particularly the conflicting GAF scores 
ranging from 45 to 69.  After a review of 
the claims file, the examiner should 
provide a medical opinion as to which of 
the veteran's symptomatology and/or what 
degree of social and occupational 
impairment is attributable to the 
service-connected PTSD as opposed to his 
nonservice-connected psychiatric 
disabilities, including alcohol abuse and 
major depression.  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment, the 
examiner should so indicate.  

On the basis of both current examination 
findings and a thorough review of all 
records in the claims files, the examiner 
should express an opinion regarding the 
overall degree of impairment resulting 
from the veteran's service-connected PTSD 
and its effect on his ability to work.  
The examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected PTSD, as 
distinguished from any nonservice-
connected disabilities.  The examination 
report must include the rationale for all 
opinions expressed.

6.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and etiology of his 
headaches.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should state whether it is at 
least likely as not (50 percent 
probability or greater) that the 
veteran's headaches are related to 
service or to his service-connected 
gunshot wound injury and/or his service-
connected cervical spine disability.  The 
examination report must include the 
rationale for all opinions expressed.

7.  The RO should review the examination 
reports to ensure that they are in 
compliance with this remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) if 
additional evidence is added to the 
record pursuant to this remand.

8.  The RO should then readjudicate the 
issues on appeal.  In evaluating the 
veteran's gunshot wound injury, the RO 
should consider whether separate 
evaluations are appropriate for any 
affected muscle group.  In evaluating his 
degenerative changes of the cervical 
spine, the RO should consider the 
amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective 
September 26, 2003. 68 Fed. Reg. 51,454- 
51,458 (Aug. 27, 2003) as well as the 
rating criteria in effect prior to the 
change.  If the examination shows 
evidence that the service-connected 
disability involves intervertebral disc 
syndrome, the RO should also consider 
whether a higher evaluation is 
appropriate under Diagnostic Codes 5293 
and 5243.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

9.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should also provide 
citation to the amendments to the 
pertinent spine regulations.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



